Citation Nr: 1202563	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer due to sun exposure. 

2.  Entitlement to service connection for squamous cell carcinoma of the left neck due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from January 1962 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted based on the complicated procedural history and so the Veteran can be afforded VA examinations. 

By way of history, in July 2008 the Veteran filed a claim for service connection and his claim reads as follows:

			Please consider this  [   ] claim for service 
      connection for skin cancer due to exposure to the 
      sun while service in the U.S. Air Force in Civil 
      Engineers from 1962 through 1970.  I was exposed 
      constantly during that period at Eglind AFB, Udorn 
      Thailand and Minot North Dakota.  After discharge 
      I held several different jobs but that was not exposed 
      to the sun constantly at any time up to my date of 
      retirement in 2005. 

In January 2009 the RO denied the Veteran's claim of entitlement to service connection for skin cancer.  The Veteran then filed a Notice of Disagreement (NOD) in January 2009.  Also in January 2009 the Veteran stated that he wanted to amend his claim and be considered for service connection for squamous cell carcinoma in the throat area, due to exposure of Agent Orange while stationed in Udorn Thailand.  In July 2009 the Veteran's representative stated as follows:

		This is in reference to your letter to the above named 
		Veteran dated June 16, 2009 acknowledging receipt of 
		his claim for squamous cell carcinoma and your contention 
		that this claim is in correlation with his skin cancer on appeal. 

		This Service disagrees with your position.  The [V]eteran's 
		claim for throat cancer (Squamous cell carcinoma) is most 
		definitely separate and distinct from the skin cancer claim.  
		We would request you take the required actions to process 
		this pending claim separate from the pending appeal. 

The RO then issued a Statement of the Case (SOC) in December 2009 for service connection for squamous cell carcinoma (skin cancer) metastatic to the neck as the result of exposure to Agent Orange.  The Veteran then filed a VA-9 Substantive Appeal on January 12, 2010, and specifically stated that as his representative previous letter stated, the throat cancer was definitely separate and distinct from the skin cancer.  The RO then issued a rating decision on January 20, 2010, that denied entitlement to service connection for squamous cell carcinoma of the left neck associated with herbicide exposure; the Veteran then filed an NOD in February 2010.  The RO then issued a Supplemental Statement of the Case (SSOC) in January 2011 for entitlement to service connection for squamous cell carcinoma (skin cancer) metastatic to the neck as the result of exposure to Agent Orange. 

The Board finds that based upon the Veteran's statements that throughout the appeal, as well as the nature of the issues, he has filed two different claims for entitlement to service connection; one is based on skin cancer due to sun exposure at Eglind Air Force Base; Udorn, Thailand; and Minot, North Dakota.  The other claim is for service connection for squamous cell carcinoma (skin cancer) metastatic to the neck as the result of exposure to Agent Orange; this claim was denied by the January 2010 rating decision and an NOD was filed in February 2010. The Veteran has not been furnished an SOC; however, he was sent an SSOC in January 2011 that addresses the issue of service connection for squamous cell carcinoma (skin cancer) metastatic to the neck as the result of exposure to Agent Orange.  The Veteran has not filed a Substantive Appeal VA-9. 

Though the Veteran has not filed a Substantive Appeal for the issue of service connection for squamous cell carcinoma (skin cancer) metastatic to the neck as the result of exposure to Agent Orange the Board finds that the issue is before the Board since it has been procedurally inextricably intertwined with the issue of entitlement to service connection for skin cancer due to sun exposure.  The Board finds that the issues on appeal must be remanded in order for the RO to separately develop both of the Veteran's claims.  

In addition, the Veteran has not been afforded a VA examination for skin cancer due to sun exposure; thus, the Veteran should be afforded a VA examination to determine if his skin cancer, to not include the squamous cell carcinoma, is at least likely as not related to the Veteran's military service, specifically to sun exposure.  The Veteran should also be afforded a VA examination to determine if his squamous cell carcinoma of the neck is due to his military service. 

Prior to any VA examination, the RO must obtain all outstanding pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC must separately develop the Veteran's claims on appeal, as discussed herein above.   

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his skin disorders.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has skin cancer, to not include squamous cell carcinoma of the neck?

B) If the Veteran has a current skin cancer diagnosis, then the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) due to the Veteran's military service, specifically to in-service sun exposure.

C) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has squamous cell carcinoma of the neck?

D) If the Veteran has a current diagnosis of squamous cell carcinoma of the neck, then the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) due to the Veteran's military service, to include exposure to herbicides.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.   The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO/AMC will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

